Citation Nr: 0433496	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right inguinal herniorrhaphy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an initial increased evaluation for 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an initial increased evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for bilateral 
hearing loss.

6.  Entitlement to an effective date earlier than October 30, 
2001 for the grant of service connection for tinnitus.  

7.  Entitlement to service connection for a skin disorder of 
the face and head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In November 1994, the RO denied service connection for 
various issues including for a skin disorder of the face and 
head.  In March 1995, the RO issued a statement of the case 
(SOC) that included this issue.  On review of the claims 
folder, the Board has been unable to locate a VA Form 9 
regarding this issue.  Notwithstanding, the August 1995 
supplemental statement of the case (SSOC) indicates that a 
Form 9 was received in July 1995.  Information in the claims 
folder indicates that there was some confusion regarding the 
representative of record and who could file an appeal on the 
veteran's behalf.  The November 1996 Board remand directed 
the RO to make a determination regarding the issues on appeal 
and also noted that the RO was estopped from denying the 
validity of certain documents merely because they were 
submitted during ongoing mutual confusion as to 
representation, by the "wrong" representative.  It appears 
that the RO clarified the issues regarding representation but 
it is unclear whether they made findings regarding the issues 
on appeal.  The Board finds that an appeal with regard to the 
issue of service connection for a skin disorder was timely 
filed and is currently pending before the Board.  

At the time of the November 1994 rating decision, the Board 
deferred the issue of service connection for a pulmonary 
disorder secondary to Mustard gas exposure.  On review, it 
appears this claim was denied by rating action dated in 
August 1995 and included in the August 1995 SSOC; however, it 
does not appear that the veteran has perfected an appeal of 
this matter.  Thus, the Board does not consider this claim 
pending and it is not for consideration at this time.  

In March 1990, the RO increased the evaluation for a service-
connected hernia to 10 percent effective August 29, 1989.  
This decision was confirmed by rating actions dated in 
February 1991 and April 1992, and the veteran subsequently 
perfected an appeal of this issue.  In September 1997, the 
evaluation was increased to 30 percent effective October 23, 
1991.  The veteran disagreed with the assigned effective date 
and in August 1998, the evaluation was increased to 30 
percent effective August 29, 1989.  A subsequent Routing and 
Transmittal slip indicates the notice of disagreement was 
disposed of by allowance of benefits sought and withdrawn by 
claimant or representative.  Notwithstanding the full grant 
of benefits sought with regard to the effective date for 
increase, the Board notes that the increase to 30 percent was 
not a full grant with respect to the evaluation for the 
veteran's hernia, and the Board concludes that the claim for 
increase is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In October 2002, the RO (1) granted service connection for 
bilateral hearing loss and assigned a 40 percent evaluation 
effective October 30, 2001; (2) granted service connection 
for tinnitus and assigned a 10 percent evaluation effective 
October 30, 2001; and (3) denied entitlement to TDIU.  The 
veteran subsequently perfected an appeal with regard to all 
issues, to include the evaluation and effective dates 
assigned for bilateral hearing loss and tinnitus.  The Board 
notes that this decision also continued a 30 percent 
evaluation for the residuals of a right inguinal 
herniorrhaphy and that the veteran again perfected an appeal 
of this issue.  As previously discussed, however, the Board 
concluded that the August 1989 claim for increase for the 
veteran's service-connected hernia remains pending.  

RO hearings were held in December 1993 and August 1997 on the 
issue of an increased evaluation for residuals of a right 
inguinal herniorrhaphy.  A hearing before the undersigned 
sitting at the RO was held in May 2004.  Transcripts of these 
hearings are associated with the claims folder.

In June 2004, the veteran indicated that he wished to change 
representatives and asked VA to recommend an attorney or 
counsel to represent him.  The RO subsequently responded 
indicating that VA was not allowed to make recommendations 
concerning representatives and enclosed a list of service 
organizations.  In October 2004, more than 90 days after 
certification of appeal to the Board, the veteran indicated 
he would nominate a veteran's service organization (VSO) to 
assist in his case.  On review, the claims folder contains a 
VA Form 21-22 in favor of Disabled American Veterans (DAV) 
dated in October 2001 and there is no indication that this 
power of attorney has been formally revoked or that the 
veteran has appointed a different VSO.  Accordingly, the 
Board will proceed with the appeal.  See 38 C.F.R. § 20.1304 
(2004).  

The issues of entitlement to TDIU and service connection for 
a skin disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the issues for increased 
evaluations for bilateral hearing loss and hernia, and 
entitlement to earlier effective dates for the grants of 
service connection for bilateral hearing loss and tinnitus.

2.  The residuals of a right inguinal herniorrhaphy are 
manifested by no more than chronic complaints of pain in the 
right groin area and objective findings of a recurrent 
reducible hernia.  There is no evidence of a large hernia 
that is not well supported under ordinary conditions, not 
readily reducible, or considered inoperable.  

3.  In May 2002, the veteran's bilateral hearing loss was 
manifested by level VIII hearing in the right ear and level 
VII hearing in the left ear.

4.  The transcript of the May 2004 travel board hearing 
constitutes a written withdrawal on the issue of an increased 
evaluation for tinnitus.  

5.  In March 1990, the RO denied service connection for 
bilateral hearing loss and tinnitus.  Confirmed rating 
actions were issued in August and September 1990.  The 
veteran did not appeal these decisions within one year of 
being notified.  

6.  The veteran submitted a claim to reopen service 
connection for hearing loss and tinnitus in February 1993.  

7.  The claims folder did not contain competent medical 
evidence relating the veteran's current hearing loss 
disability and tinnitus to his military service prior to the 
currently assigned effective date of October 30, 2001.  

8.  The veteran is not frequently hospitalized for the 
residuals of a right inguinal herniorrhaphy or bilateral 
hearing loss, and objective evidence does not show that these 
disabilities have a marked interference with employment 
beyond that contemplated in the schedular standards.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right inguinal herniorrhaphy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 
4.7, 4.114, Diagnostic Code 7338 (2004).  

2.  The criteria for an initial evaluation in excess of 40 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.869(a) (2004).   

3.  The criteria for withdrawal of a substantive appeal 
regarding the issue of an increased evaluation for tinnitus 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

4.  The criteria for an effective date earlier than October 
30, 2001 for the grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.303, 3.400 (2004).  

5.  The criteria for an effective date earlier than October 
30, 2001 for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.303, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in November 2001, the RO notified the veteran 
that it was working on his claims for increased evaluation 
for hernia, and for service connection for bilateral hearing 
loss and tinnitus.  This letter advised the veteran of his 
and VA's respective obligations with regard to obtaining 
evidence.  He was informed that he should send all evidence 
to the RO.  

The June 1991 SOC, the December 1992 SSOC, the February 1994 
SSOC, the September 1997 SSOC, the October 2002 rating 
decision, and the September 2003 SOC collectively notified 
the veteran of the laws and regulations pertaining to his 
claim for an increased evaluation for the residuals of a 
right inguinal herniorrhaphy.  The September 2003 SOC advised 
the veteran of the laws and regulations pertaining to his 
claim for an increased evaluation for bilateral hearing loss.  
The October 2003 SOC advised the veteran of the laws and 
regulations pertaining to the assignment of effective dates.  
The September 2003 SOC and October 2003 SOC specifically set 
forth the regulations pertaining to VA's duty to assist.  The 
foregoing documents also advised the veteran of the evidence 
of record, of the adjudicative actions taken, and of the 
reasons and bases for the decisions.  

The claims folder contains various VA treatment records and 
the veteran has submitted private medical records and lay 
statements.  The veteran was provided VA examinations in 
November 1991, June 1993, December 1993, and May 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule) found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
If, however, the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



Residuals of a Right Inguinal Herniorrhaphy

The veteran was originally granted service connection for a 
right inguinal herniorrhaphy in March 1946 and assigned a 
noncompensable evaluation effective December 12, 1945.  The 
veteran is currently assigned a 30 percent evaluation 
effective from August 29, 1989.  As discussed in the 
introduction, the Board has determined that the veteran's 
claim for increase has remained in appellate status since 
this time.  

VA outpatient records for the period from approximately 
September 1989 to February 1991 show complaints of chronic 
pain in the right inguinal area.  Physical examination in 
September 1989 revealed a bulge on valsalva at the site of 
the previous herniorrhaphy.  A December 1990 surgical note 
indicates that the veteran has noted a right groin bulge for 
many years that is now slightly more tender.  The mass was 
noted to be firm but easily reducible.  Assessment was 
recurrent right inguinal hernia and indicated that the 
veteran wanted to think about surgery.  A February 1991 
surgical note indicates the incision is well healed with 
small defects on the left and right.  On physical 
examination, no mass was palpated.  A May 1991 surgical note 
indicates chronic complaints of pain on incision.  There was 
no evidence of hernia on examination.  

The veteran underwent a VA examination in November 1991.  He 
reported pain in the right groin with walking.  Physical 
examination revealed lipoma of cord on the right.  It does 
not bulge with exertion.  There was no evidence of recurrent 
hernia.  Diagnosis was status post right inguinal hernia 
repair with local pain by history.  

A June 1993 statement from a VA Chief Surgical Resident 
indicates that the veteran has a recurring right inguinal 
hernia and repair was recommended.  

The veteran underwent a VA examination in December 1993.  He 
reported increasing pain in the right groin that is 
intermittent.  He has been wearing a truss since 1984 because 
of a bulge on the right side, but the examiner noted that he 
actually had a bilateral inguinal truss.  On physical 
examination there was an apparently healed oblique right 
inguinal incision with a reducible small (3 x 3 cm) direct 
right inguinal hernia.  There was also a small 2 cm right 
femoral bulge that was reducible and rather tender.  There 
was an oblique bulge in the inguinal canal of the left groin 
that was reducible and measured 4 x 3 cm.  Diagnoses were: 
(1) recurrent right inguinal and femoral hernias, both 
reducible; and (2) left indirect inguinal hernia, reducible.  

A February 1997 private medical statement indicates that the 
veteran presented with complaints of pain in the mid aspect 
of a right groin incision used to repair a right inguinal 
hernia.  The right groin scar was almost in the groin crease 
and there was tenderness at its midpoint where there was a 
mass detected when he stands, which is consistent with a 
recurrent hernia.  In the physician's opinion, the veteran 
had a recurrent right inguinal hernia.  He noted that nerve 
entrapment was possible but the absence of radiation of pain, 
superficial trigger point, and normal skin sensation make 
this diagnosis less likely.  Surgical repair and exploration 
of the ilio-inguinal nerve was advised.  

A VA medical statement received in December 2001 indicates 
that it is likely that the veteran had a recurrent pain 
syndrome as a result of his hernia.  

The veteran underwent an examination for VA purposes in May 
2002.  He reported daily pain.  He takes acetaminophen with 
minimal relief.  Examination revealed a mild reducible 
inguinal hernia on the right side and no hernia palpable on 
the left.  No truss or surgery was needed.  The examiner 
noted that there was pain and swelling in the area per the 
veteran's history.  

At the May 2004 hearing, the veteran reported pain for five 
consecutive days, but he did not go to the doctor.  He 
indicated that if he went to the doctor they would just tell 
him to take more Tylenol.  

The RO has evaluated the veteran's residuals of a right 
inguinal herniorrhaphy pursuant to Diagnostic Code 7338.  
Under this provision, a 30 percent evaluation is warranted 
for inguinal hernia that is small, postoperative recurrent, 
or unoperated irremediable, not well supported by truss, or 
not readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2004).  A 60 percent evaluation is warranted for 
inguinal hernia that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id.  A note to this 
provision indicates that 10 percent should be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
Id.  

The Board notes that the rating schedule for the digestive 
system was amended effective July 2, 2001.  These amendments, 
however, did not affect Diagnostic Code 7338.  

On review, the Board finds that the veteran's disability 
picture does not meet or more nearly approximate the criteria 
for a 60 percent evaluation under Diagnostic Code 7338.  
While there is evidence of recurrent hernia, the medical 
evidence does not establish that it is large, not well 
supported, not readily reducible, or inoperable.  On the 
contrary, the veteran's hernia has repeatedly been described 
as reducible and on various occasions throughout the appeal 
period surgery was recommended.  The veteran has testified 
that he wears a truss, but the most recent examination noted 
that a truss was not required.  A left inguinal hernia has 
been identified on various examinations.  The veteran, 
however, is not service-connected for a left inguinal hernia 
and an additional 10 percent evaluation for bilateral 
involvement is not warranted.  

The Board acknowledges the veteran's complaints that he has 
an affected nerve due to his hernia repair.  Private medical 
evidence suggests the possibility of nerve entrapment, but 
indicates this diagnosis was less likely based on the absence 
of physical findings.  On review, the record does not contain 
medical evidence diagnosing any neurological residuals 
related to the veteran's hernia repair and there is no 
evidence of severe to complete paralysis of the ilio-inguinal 
nerve.  Thus, a separate evaluation for neurological 
residuals resulting from the hernia repair, if any, is not 
appropriate.  See 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 
8530 (2004).  

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 30 percent for residuals of a 
right inguinal herniorrhaphy, the reasonable doubt doctrine 
is not for application.  See 38 C.F.R. § 4.3 (2004).  

The evidence of record does not indicate the veteran is 
frequently hospitalized for his service connected hernia and 
there is no objective evidence showing that this disability 
has a marked interference with employment beyond that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).

Bilateral Hearing Loss

The veteran was originally granted service connection for 
bilateral hearing loss in October 2002 and assigned a 40 
percent evaluation effective October 30, 2001.  The veteran 
contends that the current evaluation does not adequately 
compensate the severity of his disability.  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's bilateral hearing loss under Diagnostic Code 6100.  
The assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests. See 38 C.F.R. § 4.85 (2004).  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2004).  

"Puretone threshold average" is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d) (2004).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2004).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b) (2004).  

The veteran underwent a private audiological examination in 
November 2001.   Speech discrimination testing was performed; 
however, the W22 word list as opposed to the Maryland CNC was 
used.  Consequently, these results are not adequate for 
rating purposes.  The veteran underwent VA outpatient 
audiological testing in December 2001.  These results are 
also not adequate for rating purposes because it appears that 
the W22 word list was used in determining speech 
discrimination.  

The veteran underwent an audiological examination for VA 
purposes in May 2002.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
65
75
LEFT
45
60
65
65
70

Average puretone thresholds in the right and left ears were 
66 and 65 respectively.  Speech audiometry based on the 
Maryland CNC word list revealed speech recognition ability of 
52 percent in the right ear and of 56 percent in the left 
ear.  Considering these results, under Table VI the veteran 
has level VIII hearing in the right ear and level VII hearing 
in the left ear.  

The veteran exhibits an exceptional pattern of hearing 
impairment in both ears.  That is, the puretone thresholds at 
each of the four specified frequencies is 55 decibels or more 
bilaterally.  Applying table VIA, the numeric designation of 
hearing impairment based only on puretone threshold average 
is V bilaterally.  

On review, the numeric designations are more favorable based 
on puretone threshold average and speech discrimination.  
Thus, the values from Table VI are for application.  Applying 
the relevant numeric designations to Table VII, the 
evaluation for hearing impairment is 40 percent and an 
evaluation in excess of 40 percent is not warranted.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected bilateral hearing 
loss been more than 40 percent disabling.  As such, a staged 
rating is not warranted.  

As the preponderance of the evidence is against the claim for 
an increased evaluation for bilateral hearing loss, the 
reasonable doubt doctrine is not for application.  See 
38 C.F.R. § 4.3 (2004).  

The evidence of record does not indicate the veteran is 
frequently hospitalized for his service connected bilateral 
hearing loss and there is no objective evidence showing that 
this disability has a marked interference with employment 
beyond that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).  



Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

At the May 2004 hearing, it was indicated that as discussed 
in the prehearing conference, the matter of an increased 
rating for tinnitus was being withdrawn from appellate 
review.  The transcript of the hearing constitutes a written 
withdrawal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to this issue and it 
is dismissed.  

Earlier Effective Dates

The veteran contends that he is entitled to an earlier 
effective date for the grants of service connection for 
tinnitus and bilateral hearing loss.  He has suggested 
various dates of entitlement including the day after 
discharge from service.  In January 2004, the veteran's 
representative argued that the veteran meets the criteria for 
an effective date as far back as May 1995 and further argues 
that at no time did he abandon his claim.  

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  If he does not initiate an 
appeal within one year, or if he initiates a timely appeal 
and the appeal is denied, the disallowance becomes final.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  With exceptions 
not here applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. 
§ 3.400(q), (r) (2004).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 
38 C.F.R. § 3.151(a) (2004).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  

The veteran was discharged on December 11, 1945 and has 
repeatedly stated that he filed a claim for hearing loss and 
ringing in the ears at separation from service.  On review, a 
formal claim for service connection for a right inguinal 
herniorrhaphy was received by the RO in February 1946.  The 
Board was unable to identify a claim for hearing loss and/or 
tinnitus within one year of separation from service.  

In June 1984, the veteran filed a claim for service 
connection for bilateral hearing loss.  This claim was denied 
in November 1984 and the veteran did not appeal this decision 
within one year of being notified.  Therefore, the decision 
is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1984) (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004)).

In August 1989, the veteran filed an informal claim for 
service connection for bilateral hearing loss and tinnitus.  
These claims were denied in March 1990 and confirmed rating 
decisions were issued in August and September 1990.  The 
veteran did not appeal these decisions within one year of 
being notified.  Therefore, they are also final.  See 
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).  

In determining entitlement to an earlier effective date, the 
Board must determine whether the veteran filed a claim for 
service connection subsequent to the final 1990 decisions and 
prior to the October 2001 date assigned by the RO.  

In February 1993, the veteran attempted to reopen claims for 
service connection for bilateral hearing loss and tinnitus.  
Rating action dated in November 1994 denied these claims.  
The veteran disagreed with this decision and a SOC was issued 
in March 1995.  The Board has been unable to locate the VA 
Form 9 in the claims folder but the August 1995 SSOC 
indicates that a Form 9 was received in July 1995.  The Board 
acknowledges that there were various questions regarding 
representation and the timeliness of appeal.  However, 
resolving any reasonable doubt in the veteran's favor, the 
Board concludes that the veteran filed a timely appeal with 
respect to these issues and the date of claim for service 
connection is February 3, 1993.  

Having established the date of claim, the Board must now 
determine the date the entitlement arose.  Basically, there 
are three requirements that must be met to establish 
entitlement to service connection for a claimed disability: 
1) evidence of a current disability; 2) evidence of disease 
or injury in service; and 3) evidence of a nexus between the 
current disability and the disease or injury in service.  See 
38 C.F.R. § 3.303 (2004).  

The Board has reviewed the veteran's claims folder in detail 
and concedes that at the time of the February 1993 claim to 
reopen, the claims folder contained medical evidence of a 
current hearing loss disability and tinnitus.  Service 
medical records are negative for any evidence of hearing 
loss.  Personnel records indicate that the veteran's military 
occupational specialty (MOS) was "cannoneer" and the Board 
agrees that this MOS was likely to result in significant 
noise exposure.  

Notwithstanding the foregoing, entitlement to service 
connection requires that the current disability be 
etiologically related to the veteran's active military 
service or events therein.  A review of the claims folder 
indicates that competent medical evidence linking the 
veteran's current hearing loss and tinnitus to military 
service was not of record prior to October 30, 2001.  In 
December 2001, the veteran submitted a VA medical opinion 
indicating that his tinnitus and profound hearing loss were 
likely related to his in-service noise exposure.  

The Board acknowledges the veteran's statements that he has 
had hearing loss and ringing in his ears since service and 
that his current disabilities were related to his job as a 
cannoneer.  The veteran, however, is not competent to render 
an opinion regarding the etiology of his claimed 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (lay persons are not competent to offer medical 
opinions).  

The Board also acknowledges the various lay statements of 
record attesting to the onset and severity of the veteran's 
hearing loss and tinnitus.  Notwithstanding, based on the 
foregoing analysis, the Board finds that there is no legal 
basis upon which to grant an earlier effective date for 
service connection.  

As the preponderance of the evidence is against the claims 
for an earlier effective date for service connection for 
bilateral hearing loss and tinnitus, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right inguinal herniorrhaphy is denied.  

Entitlement to an initial evaluation in excess of 40 percent 
for bilateral hearing loss is denied.  

The appeal regarding entitlement to an initial evaluation in 
excess of 10 percent for tinnitus is dismissed.

Entitlement to an effective date prior to October 30, 2001 
for the grant of service connection for bilateral hearing 
loss is denied.

Entitlement to an effective date prior to October 30, 2001 
for the grant of service connection for tinnitus is denied.  


REMAND

The veteran contends that he is unemployable due to his 
service-connected disabilities.  The veteran currently has a 
combined evaluation of 60 percent and does not meet the 
schedular requirements for TDIU.  See 38 C.F.R. § 4.16 
(2004).  

Entitlement to TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  As 
indicated in the introduction, the Board concluded that a 
claim for service connection for a skin disability of the 
head and face is currently in appellate status.  The Court 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Therefore, the determination regarding the remanded issue of 
entitlement to service connection for a skin disorder could 
have a significant impact on the outcome of the veteran's 
TDIU claim, and the Board finds these issues are inextricably 
intertwined.  Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development of the veteran's 
service connection claim.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  On review, it does not appear that the veteran has 
received content complying notice with regard to his claims 
for service connection for a skin disorder and TDIU.  Thus, a 
remand for VCAA compliance is necessary.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
skin disorder of the head and face and 
for TDIU;

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
skin disorder of the head and face; and 
for entitlement to TDIU.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



